TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 8, 2016



                                      NO. 03-14-00735-CV


     Appellant, Entergy Texas, Inc.//Cross-Appellants, Office of Public Utility Counsel
                         and Public Utility Commission of Texas

                                                 v.

 Appellees, Public Utility Commission of Texas and Texas Industrial Energy Consumers//
        Cross-Appellees, Office of Public Utility Counsel and Entergy Texas, Inc.




           APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on October 14, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Each party shall pay

the costs of appeal incurred by that party, both in this Court and the court below.